Exhibit 10.4

 

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000

 

Opening Transaction

 

To:

Anacor Pharmaceuticals, Inc.
1020 East Meadow Circle
Palo Alto, CA 94303

 

 

A/C:

[  ]

 

 

From:

Goldman, Sachs & Co.

 

 

Re:

Additional Capped Call Transaction

 

 

Ref. No:

[  ]

 

 

Date:

April 1, 2016

 

Dear Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman, Sachs & Co.
(“Dealer”) and Anacor Pharmaceuticals, Inc. (“Counterparty”).  This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

 

1.              This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”).  Certain defined terms used herein have the meanings
assigned to them in the Indenture to be dated as of April 6, 2016 between
Counterparty and Wells Fargo Bank, National Association, as trustee (the
“Indenture”), relating to the USD 250,000,000 principal amount of 2.00%
Convertible Senior Notes due 2023 and the additional USD 37,500,000 principal
amount of 2.00% Convertible Senior Notes due 2023 issued pursuant to the
over-allotment option to purchase additional convertible securities exercised on
the date hereof (the “Convertible Securities”).  In the event of any
inconsistency between the terms defined in the Indenture and this Confirmation,
this Confirmation shall govern.  For the avoidance of doubt, references herein
to sections of the Indenture are based on the draft of the Indenture most
recently reviewed by the parties at the time of execution of this Confirmation. 
If any relevant sections of the Indenture are changed, added or renumbered
between the execution of this Confirmation and the execution of the Indenture,
the parties will amend this Confirmation in good faith to preserve the economic
intent of the parties, as evidenced by such draft of the Indenture. Subject to
the foregoing, the parties further acknowledge that references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended, modified or supplemented following its
execution, any such amendment, modification or supplement (other than any
amendment, modification or supplement (x) pursuant to Section 8.01(b) of the
Indenture that conforms the Indenture to the description of Convertible
Securities in the Preliminary Offering Circular dated March 30, 2016, as
supplemented by the related pricing term sheet or (y) pursuant to Section 4.07
of the Indenture) will be disregarded for purposes of this Confirmation (other
than for purposes of Section 8(b)(i) below) unless the parties agree otherwise
in writing.  The Transaction is subject to early unwind if the closing of the
Convertible Securities is not consummated for any reason, as set forth below in
Section 8(k).

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 2002 ISDA Master Agreement as if Dealer and

 

--------------------------------------------------------------------------------


 

Counterparty had executed an agreement in such form on the date hereof (but
without any Schedule except for, in respect of Section 5(a)(vi) of the Agreement
(a) the election that the “Cross Default” provisions shall apply to Dealer with
a “Threshold Amount” equal to 3% of the shareholders’ equity of The Goldman
Sachs Group, Inc. (“GS Group”) as of the Trade Date, (b) the deletion of the
phrase “, or becoming capable at such time of being declared,” from clause
(1) thereof, (c) the following language added to the end thereof:
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (x) the default was caused solely by error or
omission of an administrative or operational nature; (y) funds were available to
enable the party to make the payment when due; and (z) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.” and (d) the term “Specified Indebtedness” shall have the
meaning specified in Section 14 of the Agreement, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of a party’s banking business). All of the obligations of Dealer hereunder shall
be unconditionally guaranteed in favor of Counterparty by GS Group under the
guarantee filed as Exhibit 10.45 to GS Group’s Form 10-K filed with the
Securities and Exchange Commission on February 7, 2006.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Equity Definitions or
the Agreement, this Confirmation shall govern.

 

The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

2.              The Transaction constitutes a Share Option Transaction for
purposes of the Equity Definitions.  The terms of the particular Transaction to
which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

April 1, 2016

 

 

 

Effective Date:

 

The closing date of the issuance of the Convertible Securities issued pursuant
to the over-allotment option to purchase additional Convertible Securities
exercised on the date hereof.

 

 

 

Option Style:

 

Modified American, as described under “Procedures for Exercise” below.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The Common Stock of Counterparty, par value USD0.001 (Ticker Symbol: “ANAC”).

 

 

 

Applicable Percentage:

 

40.0%

 

 

 

Number of Options:

 

The number of Optional Securities (as defined in the Purchase Agreement, dated
as of March 31, 2016, between Goldman, Sachs & Co., as the representative of the
purchasers named therein, and Counterparty (the “Purchase Agreement”)) in
denominations of

 

2

--------------------------------------------------------------------------------


 

 

 

USD1,000 principal amount purchased pursuant to the exercise by Goldman, Sachs &
Co., as representative of the Purchasers (as defined in the Purchase Agreement),
of their over-allotment option to purchase additional Convertible Securities
pursuant to Section 2 of the Purchase Agreement. For the avoidance of doubt, the
Number of Options outstanding shall be reduced by each exercise of Options
hereunder.

 

 

 

Option Entitlement:

 

As of any date, a number of Shares per Option equal to the “Conversion Rate” (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to a Fundamental Change Adjustment or a Discretionary
Adjustment).

 

 

 

Fundamental Change Adjustment:

 

Any adjustment to the Conversion Rate pursuant to Section 4.06 of the Indenture.

 

 

 

Discretionary Adjustment:

 

Any adjustment to the Conversion Rate pursuant to Section 4.05(b) of the
Indenture.

 

 

 

Strike Price:

 

As of any date, an amount in USD equal to USD1,000 divided by the Option
Entitlement as of such date. The Strike Price shall be rounded by the
Calculation Agent in a commercially reasonable manner.

 

 

 

Cap Price:

 

USD80.1750. For the avoidance of doubt, and notwithstanding anything to the
contrary herein or in the Agreement or the Equity Definitions, in no
circumstance shall the Cap Price be adjusted to be less than the Strike Price.

 

 

 

Number of Shares:

 

As of any date, a number of Shares equal to the product of (i) the Applicable
Percentage, (ii) the Number of Options and (iii) the Option Entitlement.

 

 

 

Premium:

 

USD840,000.00.

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The NASDAQ Global Market

 

 

 

Related Exchange:

 

All Exchanges

 

Procedures for Exercise:

 

Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Securities each in denominations of USD1,000
principal amount that are not “Relevant Convertible Securities” under (and as
defined in) the confirmation between the parties hereto regarding the Base
Capped Call Transaction dated March 31, 2016 (Transaction Ref. No.[      ]) (the
“Base Capped Call Transaction Confirmation”); provided that, no Conversion Date
shall be deemed to have occurred with respect to Exchanged Securities, Excluded
Convertible Securities or “Excluded

 

3

--------------------------------------------------------------------------------


 

 

 

Convertible Securities” under (and as defined in) the Base Capped Call
Transaction Confirmation (such Convertible Securities, other than Exchanged
Securities, Excluded Convertible Securities and such “Excluded Convertible
Securities” under the Base Capped Call Transaction Confirmation, the “Relevant
Convertible Securities” for such Conversion Date). For the purposes of
determining whether any Convertible Securities will be Relevant Convertible
Securities or Excluded Convertible Securities hereunder or “Relevant Convertible
Securities” or “Excluded Convertible Securities” under, and as defined in, the
Base Capped Call Transaction Confirmation, Convertible Securities that are
converted pursuant to the Indenture shall be allocated first to the Base Capped
Call Transaction Confirmation until all Options thereunder are exercised or
terminated.

 

 

 

Exchanged Securities:

 

With respect to any Conversion Date, any Convertible Securities with respect to
which Counterparty makes the election described in Section 4.12 of the Indenture
and the financial institution designated by Counterparty accepts such
Convertible Securities in accordance with Section 4.12 of the Indenture. For the
avoidance of doubt, (i) Convertible Securities are “accepted” for purposes of
the foregoing upon the earlier of the declaration of the designated financial
institution’s agreement to exchange such Convertible Securities or delivery of
such Convertible Securities to such financial institution for purposes of such
exchange and (ii) any Exchanged Securities will be treated as Relevant
Convertible Securities on any subsequent Conversion Date with respect to such
securities (for the avoidance of doubt, subject to the exclusions for Exchanged
Securities and Excluded Securities set forth under “Conversion Date” above).

 

 

 

Excluded Convertible Securities:

 

Convertible Securities subject to the occurrence of an Excluded Conversion
Event, as described in Section 8(b)(i).

 

 

 

Exercise Period:

 

The period from and excluding the Effective Date to and including the Expiration
Date.

 

 

 

Expiration Date:

 

The second “Business Day” (as defined in the Indenture) immediately preceding
the “Maturity Date” (as defined in the Indenture).

 

 

 

Automatic Exercise during Final Conversion Period:

 

Applicable and means that (unless Counterparty notifies Dealer in writing prior
to 5:00 p.m., New York City time, on the Expiration Date that it does not wish
Automatic Exercise to occur) all Options then outstanding as of 5:00 p.m., New
York City time, on the Expiration Date will be deemed to be

 

4

--------------------------------------------------------------------------------


 

 

 

automatically exercised as if (i) a number of Convertible Securities (in
denominations of USD1,000 principal amount) equal to such number of
then-outstanding Options were converted with a “Conversion Date” (as defined in
the Indenture) occurring during the Final Conversion Period, (ii) the
Convertible Security Settlement Method applied to such Convertible Securities
and (iii) the “Observation Period” (as such term is defined in the Indenture)
were the Cash Settlement Averaging Period; provided that, no such automatic
exercise pursuant to this paragraph will occur if the “Daily VWAP” (as defined
in the Indenture) for each “VWAP Trading Day” (as defined in the Indenture)
during the Cash Settlement Averaging Period is less than or equal to the Strike
Price.

 

 

 

Final Conversion Period:

 

The period from, and including, January 15, 2023 to, and including, the
Expiration Date.

 

 

 

Cash Settlement Averaging Period:

 

The 40 consecutive “VWAP Trading Days” (as defined in the Indenture) commencing
on, and including, the 42nd “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

 

 

 

Notice of Convertible Security Settlement Method:

 

Prior to 4:00 p.m., New York City time, on the earlier to occur of (x) the date
on which it makes the irrevocable election of a settlement method in accordance
with Section 8.01(l) of the Indenture and (y) January 15, 2023, Counterparty
shall notify Dealer in writing of the “Settlement Method” (as defined in the
Indenture) (and, if applicable, the “Specified Dollar Amount” (as defined in the
Indenture)) elected (or deemed to be elected) with respect to the Convertible
Securities for which the relevant “Conversion Date” (as such term is defined in
the Indenture) occurs on or after January 15, 2023.

 

 

 

Dealer’s Telephone Number and Facsimile Number and Contact Details for purpose
of Giving Notice:

 

As specified in Section 6(b) below.

 

Settlement Terms:

 

Settlement Date:

 

For any Exercise Date, the settlement date for the cash (if any) and/or Shares
(if any) to be delivered in respect of the Relevant Convertible Securities for
the relevant Conversion Date under the terms of the Indenture; provided that the
Settlement Date shall not be prior to the date one Settlement Cycle following
the final day of the Cash Settlement Averaging Period.

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, in respect of an Exercise Date, Dealer will deliver to Counterparty
on

 

5

--------------------------------------------------------------------------------


 

 

 

the related Settlement Date (the “Delivery Obligation”):

 

 

 

 

 

(i) (I) a number of Shares equal to the product of the Applicable Percentage and
the aggregate number of Shares, if any, that Counterparty would be obligated to
deliver to the holder(s) of the Relevant Convertible Securities for such
Conversion Date pursuant to Section 4.03(a)(ii)(C) of the Indenture (except that
such number of Shares shall be determined without taking into consideration any
rounding pursuant to Section 4.03(b) of the Indenture and shall be rounded down
to the nearest whole number) and (II) cash in lieu of any fractional Share
resulting from such rounding; and/or

 

 

 

 

 

(ii) cash equal to the product of the Applicable Percentage and the excess of
(I) the “Daily Principal Portion” (as defined in the Indenture) over
(II) USD25.00, for each “VWAP Trading Day” (as defined in the Indenture) during
the Cash Settlement Averaging Period per Convertible Security (in denominations
of USD1,000) that Counterparty would be obligated to deliver to holder(s) of the
Relevant Convertible Securities for such Conversion Date pursuant to
Section 4.03(a)(ii)(B) or 4.03(a)(ii)(C), of the Indenture, as applicable;

 

 

 

 

 

for each of clauses (i) and (ii), determined as if Counterparty had elected to
satisfy its conversion obligation in respect of such Relevant Convertible
Securities by the Convertible Security Settlement Method, notwithstanding any
different actual election by Counterparty with respect to the settlement of such
Relevant Convertible Securities (collectively, the “Convertible Obligation”);
provided that (i) if the “Daily VWAP” (as defined in the Indenture) for any
“VWAP Trading Day” (as defined in the Indenture) during the Cash Settlement
Averaging Period is equal to or greater than the Cap Price, then clause (ii) of
the relevant “Daily Conversion Value” (as defined in the Indenture) for such
“VWAP Trading Day” shall be determined as if such “Daily VWAP” for such “VWAP
Trading Day” were deemed to equal the Cap Price and (ii) the Delivery Obligation
shall be determined excluding any Shares and/or cash that Counterparty is
obligated to deliver to holder(s) of the Relevant Convertible Securities as a
direct or indirect result of any adjustments to the Conversion Rate pursuant to
a Fundamental Change Adjustment or a Discretionary Adjustment and any interest
payment that Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Securities for such Conversion Date. For
the avoidance of doubt, if the “Daily Conversion

 

6

--------------------------------------------------------------------------------


 

 

 

Value” (as defined in the Indenture) for any “VWAP Trading Day” (as defined in
the Indenture) occurring in the Cash Settlement Averaging Period is less than or
equal to USD25.00, Dealer will have no delivery obligation hereunder in respect
of such “VWAP Trading Day.”

 

 

 

Convertible Security Settlement Method:

 

For any Relevant Convertible Securities, if (i) Counterparty has notified Dealer
in the Notice of Convertible Security Settlement Method that it has elected to
satisfy its conversion obligation in respect of such Relevant Convertible
Securities in cash or in a combination of cash and Shares in accordance with
Section 4.03(a)(i) of the Indenture with a “Specified Dollar Amount” (as defined
in the Indenture) of at least USD1,000 (a “Cash Election”) and (ii) such Notice
of Convertible Security Settlement Method contains all of the Settlement Method
Election Provisions, the Convertible Security Settlement Method shall be the
settlement method actually so elected by Counterparty in respect of such
Relevant Convertible Securities; otherwise, the Convertible Security Settlement
Method shall assume Counterparty had made a Cash Election with respect to such
Relevant Convertible Securities with a “Specified Dollar Amount” (as defined in
the Indenture) of USD1,000 per Relevant Convertible Security. Counterparty
acknowledges its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Securities.

 

 

 

Settlement Method Election Provisions:

 

In order for the Convertible Security Settlement Method to be the settlement
method actually elected by Counterparty under the Indenture in respect of the
applicable Relevant Convertible Securities in accordance with “Convertible
Security Settlement Method” above, the Notice of Convertible Security Settlement
Method must contain in writing the following representations, warranties and
acknowledgments from Counterparty to Dealer as of such notice delivery date:

 

 

 

 

 

(i)                                     Counterparty is electing the Convertible
Security Settlement Method in good faith and not as part of a plan or scheme to
evade compliance with the U.S. federal securities laws; Counterparty is not
electing the settlement method under the Indenture for the Relevant Convertible
Securities or the Convertible Security Settlement Method to create actual or
apparent trading activity in the Shares (or any

 

7

--------------------------------------------------------------------------------


 

 

 

security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act;

 

 

 

 

 

(ii)                                  Counterparty has not entered into or
altered any hedging transaction relating to the Shares corresponding to or
offsetting the Transaction; and

 

 

 

 

 

(iii)                               any transaction that Dealer makes with
respect to the Shares during the period beginning at the time that Counterparty
delivers such notice and ending at the close of business on the final day of the
Cash Settlement Averaging Period shall be made by Dealer at Dealer’s sole
discretion for Dealer’s own account and Counterparty shall not have, and shall
not attempt to exercise, any influence over how, when, whether or at what price
Dealer effects such transactions, including, without limitation, the prices paid
or received by Dealer per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.

 

 

 

Other Applicable Provisions:

 

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.8, 9.9, 9.10 and 9.11 of the Equity Definitions will be applicable as
if “Physical Settlement” applied to the Transaction; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

 

 

 

Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

Adjustments:

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or

 

8

--------------------------------------------------------------------------------


 

 

 

condition set forth in Section 4.04(a) through (e) of the Indenture or
Section 4.05(a) of the Indenture that would result in an adjustment under the
Indenture (it being understood that for purposes of such an event or condition
under Section 4.05(a) of the Indenture, Calculation Agent may assume that the
Cash Settlement Averaging Period or, in the case of an Excluded Conversion
Event, the commercially reasonable hedge unwind period determined by Calculation
Agent, applied to the relevant Convertible Securities) (an “Adjustment Event”),
the Calculation Agent shall make the corresponding adjustment in respect of any
one or more of the Strike Price, the Number of Options and the Option
Entitlement, subject to “Discretionary Adjustments” below, to the extent an
analogous adjustment would be made under the Indenture, and (ii) upon the
occurrence of any Potential Adjustment Event, the Calculation Agent shall
determine the economic effect of such Potential Adjustment Event and, if the
Calculation Agent, acting in good faith and in a commercially reasonable manner,
determines that such economic effect is material, shall, but without duplication
of any adjustment hereunder, make any adjustment to the Cap Price consistent
with “Calculation Agent Adjustment” set forth in Section 11.2(c) of the Equity
Definitions (as modified hereby) to preserve the fair value of the Transaction
after taking into account such Potential Adjustment Event. Promptly following
the occurrence of any Adjustment Event, Counterparty shall notify the
Calculation Agent of such Adjustment Event; and once the adjustments to be made
to the terms of the Indenture and the Convertible Securities in respect of such
Adjustment Event have been determined, Counterparty shall promptly notify the
Calculation Agent in writing of the details of such adjustments.

 

 

 

 

 

For the avoidance of doubt, Dealer shall not have any delivery obligation
hereunder in respect of any “Distributed Property” delivered by Counterparty
pursuant to the second sentence of Section 4.04(c) of the Indenture or any
payment obligation in respect of any cash paid by Counterparty pursuant to the
second sentence of Section 4.04(d) of the Indenture (collectively, the “Dilution
Adjustment Fallback Provisions”), and no adjustment shall be made to the terms
of the Transaction (other than, if applicable pursuant to the preceding
paragraph, the Cap Price) on account of any event or condition described in the
Dilution Adjustment Fallback Provisions.

 

 

 

Discretionary Adjustments:

 

Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith and while exercising commercially

 

9

--------------------------------------------------------------------------------


 

 

 

reasonable discretion disagrees with any adjustment under the Indenture that
involves an exercise of discretion by Counterparty or its board of directors
(including, without limitation, pursuant to Section 4.05(a) of the Indenture or
pursuant to Section 4.07(a) of the Indenture or any supplemental indenture
entered into thereunder or in connection with the determination of the fair
value of any securities, property, rights or other assets), then the Calculation
Agent will determine the adjustment to be made to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment of or under the Transaction in a
commercially reasonable manner and based on a commercially reasonable Hedge
Position and, for the avoidance of doubt, the Delivery Obligation shall be
calculated on the basis of such adjustments by the Calculation Agent.

 

Extraordinary Events:

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, except to the extent
set forth under the provisions set forth under “Consequences of Announcement
Event” and “Announcement Event” below, a “Merger Event” means the occurrence of
any event or condition set forth in Section 4.07(a) of the Indenture.

 

 

 

Consequences of Merger Events/ Tender Offers:

 

Notwithstanding Section 12.2 of the Equity Definitions, (i) upon the occurrence
of a Merger Event that would result in an adjustment under the Indenture, the
Calculation Agent shall make a corresponding adjustment in respect of the nature
or composition of the Shares to the extent an analogous adjustment would be made
under the Indenture; provided that, for the avoidance of doubt, such adjustment
shall be made without regard to any adjustment to the Conversion Rate pursuant
to a Fundamental Change Adjustment or a Discretionary Adjustment; and provided
further that if, with respect to a Merger Event (other than a Non-US Merger
Transaction), the Counterparty to the Transaction following such Merger Event
will not be either (x) the Issuer or (y) a subsidiary of Issuer whose
obligations hereunder (including, without limitation, under Sections 8(d) and
8(e)) are fully and unconditionally guaranteed by Issuer, Dealer may elect (in
its sole discretion) for Cancellation and Payment (Calculation Agent
Determination) to apply; and (ii) upon the occurrence of a “Merger Event” (as
defined in the Equity Definitions) and/or a Tender Offer, the Calculation Agent
shall determine the economic effect of such Merger Event and/or Tender Offer
and, if the Calculation Agent, acting in good

 

10

--------------------------------------------------------------------------------


 

 

 

faith and in a commercially reasonable manner, determines that such economic
effect is material, shall, but without duplication of any adjustment hereunder,
make an adjustment to the Cap Price consistent with “Modified Calculation Agent
Adjustment” set forth in Section 12.2(e) or 12.3(d) of the Equity Definitions,
as applicable; provided that, in respect of a “Merger Event” (as defined in the
Equity Definitions), Section 12.2(e)(i)(A) of the Equity Definitions shall be
amended by replacing the words “exercise, settlement, payment or any other terms
of the Transaction (including, without limitation, the spread)” with “Cap
Price”; provided further that, in respect of a Tender Offer,
Section 12.3(d)(i)(A) of the Equity Definitions shall be amended by replacing
the words “exercise, settlement, payment or any other terms of the Transaction
(including, without limitation, the spread)” with “Cap Price”.

 

 

 

Notice of Merger Consideration and Consequences:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into, or exchanged for, or represent solely the right to receive, more than a
single type of consideration (determined based in part upon any form of
stockholder election), Counterparty shall reasonably promptly (but in any event
prior to the relevant merger date) notify the Calculation Agent of (i) the
weighted average per Share of the types and amounts of consideration received by
the holders of Shares that affirmatively make such an election (or, if no
holders of Shares make such an election, the types and amounts of consideration
actually received by holders of Shares), and (ii) the details of the adjustment
to be made under the Indenture in respect of such Merger Event.

 

 

 

Tender Offer:

 

Applicable with respect to the Cap Price as set forth herein; provided that
Section 12.1(d) of the Equity Definitions is hereby amended by (x) replacing
“10%” with “25%” in the third line thereof and (y) replacing the words “voting
shares of the Issuer” in the fourth line thereof with the word “Shares”.

 

 

 

Consequences of Announcement Event:

 

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”; provided further that, in respect of an
Announcement Event, Section 12.3(d)(i)(A) shall be amended by replacing the
words “exercise, settlement, payment or any other terms of the Transaction
(including, without limitation, the spread)” with “Cap Price”.

 

11

--------------------------------------------------------------------------------


 

 

 

An Announcement Event shall be an “Extraordinary Event” for purposes of the
Equity Definitions, to which Article 12 of the Equity Definitions is applicable.

 

 

 

Announcement Event:

 

(i) The public announcement (x) by Issuer or any of its affiliates of any
“Merger Event” (as defined in the Equity Definitions) or Tender Offer, the
intention to enter into a “Merger Event” (as defined in the Equity Definitions)
or Tender Offer or any transaction or event that, if completed, would constitute
a “Merger Event” (as defined in the Equity Definitions) or Tender Offer
or (y) by a party to the relevant proposed transaction or its affiliate of any
“Merger Event” (as defined in the Equity Definitions) or Tender Offer, the
intention to enter into a “Merger Event” (as defined in the Equity Definitions)
or Tender Offer or any transaction or event that in the commercially reasonable
determination of the Calculation Agent is likely to lead to a “Merger Event” (as
defined in the Equity Definitions) or Tender Offer (it being understood that the
Calculation Agent may make such determination by reference to the impact of such
announcement on the market for the Shares or options relating to the Shares and
such other factors as the Calculation Agent deems relevant in its commercially
reasonable determination), (ii) the public announcement by Issuer or any of its
subsidiaries of any acquisition where the aggregate consideration exceeds 25% of
the market capitalization of Issuer as of the date of such announcement (an
“Acquisition Transaction”), (iii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a “Merger Event” (as defined in the
Equity Definitions), Tender Offer and/or Acquisition Transaction or (iv) any
subsequent public announcement by the Issuer, a party to the relevant proposed
transaction or any of their respective affiliates of a change to a transaction
or intention that is the subject of an announcement of the type described in
clause (i), (ii) or (iii) of this sentence (including, without limitation, a new
announcement, whether by Issuer, such a party or any of their respective
affiliates, relating to such a transaction or intention or the announcement of a
withdrawal from, or the abandonment or discontinuation of, such a transaction or
intention); provided that, for the avoidance of doubt, the occurrence of an
Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention.

 

12

--------------------------------------------------------------------------------


 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

 

 

 

Additional Termination Event(s):

 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the terminated Transaction
(or portion thereof) being the Affected Transaction and Counterparty being the
sole Affected Party) shall be deemed to occur, and, in lieu of Sections 12.7,
12.8 and 12.9 of the Equity Definitions, Section 6 of the Agreement shall apply
to the Affected Transaction.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a) Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) adding the phrase “and/or Hedge Position” after
the word “Shares” in clause (X) thereof and (iii) immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; provided, further that
(i) any determination as to whether (A) the adoption of or any change in any
applicable law or regulation (including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (B) the promulgation of or any
change in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the

 

13

--------------------------------------------------------------------------------


 

 

 

parenthetical beginning after the word “regulation” in the second line thereof
with the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute)”. Notwithstanding anything to the contrary in the
Equity Definitions, a Change in Law described in clause (Y) of
Section 12.9(a)(ii) of the Equity Definitions shall not constitute a Change in
Law and instead shall constitute an Increased Cost of Hedging as described in
Section 12.9(a)(vi) of the Equity Definitions.

 

 

 

(b) Failure to Deliver:

 

Applicable

 

 

 

(c) Insolvency Filing:

 

Applicable

 

 

 

(d) Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)             Section 12.9(a)(v) of the Equity Definitions is hereby modified
by inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date”; and

 

 

 

 

 

(ii)          Section 12.9(b)(iii) of the Equity Definitions is hereby amended
by inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

(e) Increased Cost of Hedging:

 

Applicable solely with respect to a “Change in Law” described in clause (Y) of
Section 12.9(a)(ii) of the Equity Definitions as set forth in the last sentence
opposite the caption “Change in Law” above.

 

 

 

Hedging Party:

 

Dealer; provided that, upon request from Counterparty, Dealer shall promptly
provide Counterparty with a written report (in a commonly used file format for
the storage and manipulation of financial data) describing in reasonable detail
any calculation made by Dealer as Hedging Party (but without disclosing Dealer’s
confidential or proprietary models or other information that is subject to
contractual, legal or regulatory obligations to not disclose such information).

 

 

 

Determining Party:

 

Dealer; provided that, upon request from Counterparty, Dealer shall promptly
provide Counterparty with a written report (in a commonly used file format for
the storage and manipulation of financial data) describing in reasonable detail
any calculation made by Dealer as Determining Party (but without disclosing
Dealer’s confidential or proprietary models or other information that is subject
to contractual, legal or regulatory obligations to not disclose such
information).

 

14

--------------------------------------------------------------------------------


 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.              Calculation Agent:

 

Dealer; provided that following the occurrence and during the continuation of an
Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect to
which Dealer is the sole Defaulting Party, if the Calculation Agent fails to
timely make any calculation, adjustment or determination required to be made by
the Calculation Agent hereunder or to perform any obligation of the Calculation
Agent hereunder and such failure continues for five (5) Exchange Business Days
following notice to the Calculation Agent by Counterparty of such failure,
Counterparty shall have the right to designate an independent, nationally
recognized equity derivatives dealer to replace Dealer as Calculation Agent over
the period during which such Event of Default has occurred and is continuing,
and the parties hereto shall work in good faith to execute any appropriate
documentation required by such replacement Calculation Agent.

 

 

 

 

 

Following any determination, adjustment or calculation by the Calculation Agent,
the Calculation Agent shall, upon request from Counterparty, promptly provide
Counterparty with a written report (in a commonly used file format for the
storage and manipulation of financial data) describing in reasonable detail such
determination, adjustment or calculation (but without disclosing Dealer’s
confidential or proprietary models or other information that is subject to
contractual, legal or regulatory obligations to not disclose such information).

 

 

 

4.              Account Details:

 

 

 

 

 

Dealer Payment Instructions:

 

 

 

 

 

[     ]

 

 

 

 

 

Counterparty Payment Instructions:

 

 

 

 

 

To be provided by Counterparty.

 

 

 

5.              Offices:

 

 

 

 

 

The Office of Dealer for the Transaction is:

 

 

 

200 West Street, New York, New York 10282-2198

 

 

 

The Office of Counterparty for the Transaction is:

 

 

 

1020 East Meadow Circle, Palo Alto, California 94303

 

15

--------------------------------------------------------------------------------


 

6.              Notices: For purposes of this Confirmation:

 

(a)                                 Address for notices or communications to
Counterparty:

To:                             Anacor Pharmaceuticals, Inc.

1020 East Meadow Circle

Palo Alto, California 94303

Attn:                    Graeme Bell

 

With a copy to:

 

Attn:                    Ryan Sullivan

 

(b)                                 Address for notices or communications to
Dealer:

To:                             Goldman, Sachs & Co.

200 West Street

New York, NY 10282-2198

Attn:                    Bennett Schachter

Structured Equity Group

 

With a copy to:

 

Attn:                    Joshua Murray

 

7.              Representations, Warranties and Agreements:

 

(a)                                 In addition to the representations and
warranties in the Agreement and those contained elsewhere herein, Counterparty
represents and warrants to and for the benefit of, and agrees with, Dealer as
follows:

 

(i)                                 On the Trade Date (A) none of Counterparty
and its officers and directors is aware of any material nonpublic information
regarding Counterparty or the Shares and (B) all reports and other documents
filed by Counterparty with the Securities and Exchange Commission pursuant to
the Exchange Act, when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

 

(ii)                                  On the Trade Date, Counterparty is not
engaged in a “distribution,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not engage in any
such distribution until the second Exchange Business Day immediately following
the Trade Date.

 

(iii)                           Without limiting the generality of Section 13.1
of the Equity Definitions, Counterparty acknowledges that neither Dealer nor any
of its affiliates is making any representations or warranties or taking any
position or expressing any view with respect to the treatment of the Transaction
under any accounting standards including ASC Topic 260, Earnings Per Share, ASC
Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities
from Equity and ASC 815-40, Derivatives and Hedging — Contracts in Entity’s Own
Equity (or any successor issue statements).

 

(iv)                              [Reserved].

 

(v)                             Prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors authorizing
the Transaction and such other certificate or certificates as Dealer shall
reasonably request. Based on such resolutions, neither Dealer nor any of its
affiliates shall be subject to the restrictions under Section 203 of the
Delaware General Corporation Law as an “interested stockholder” of Counterparty
by virtue of (A) its role as initial purchaser of, or market-maker in, the
Convertible Securities, (B) its entry into the Transaction and/or (C) any
hedging transactions in Counterparty’s securities in connection with the
Transaction.

 

(vi)                              Counterparty is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) in violation of the Exchange Act.

 

(vii)                           Counterparty is not, and after giving effect to
the transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(viii)                        On each of the Trade Date and the Premium Payment
Date, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11

 

16

--------------------------------------------------------------------------------


 

of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Number of Shares in compliance with the laws of the
jurisdiction of Counterparty’s incorporation.

 

(ix)                              [Reserved].

 

(x)                                 To Counterparty’s knowledge, no state or
local (including non-U.S. jurisdictions) law, rule, regulation or regulatory
order applicable to the Shares would give rise to any reporting, consent,
registration or other requirement (including without limitation a requirement to
obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares.

 

(xi)                              Counterparty (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities,
including, without limitation, the transaction that is the subject of this
confirmation and any transactions related hereto or contemplated hereby;
(B) will exercise independent judgment in evaluating the recommendations of
Dealer and its affiliates or associated persons with regard to any such
securities transactions or strategies unless it has otherwise notified Dealer in
writing; and (C) has total assets of at least USD50 million. Counterparty will
notify Dealer if the immediately preceding statement contained in this
Section 7(a)(xi) ceases to be true.

 

(xii)                           Without limiting the generality of
Section 3(a) of the Agreement, neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Counterparty
hereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Counterparty, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument filed
as an exhibit to Counterparty’s Annual Report on Form 10-K for the year ended
December 31, 2015, as updated by any subsequent filings, to which Counterparty
or any of its subsidiaries is a party or by which Counterparty or any of its
subsidiaries is bound, or constitute a default under, or result in the creation
of any lien under, any such agreement or instrument.

 

(b)                                 Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

 

(c)                                  Each of Dealer and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(a)(2) thereof.  Accordingly,
Counterparty represents and warrants to Dealer that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

(d)                                 Each of Dealer and Counterparty agrees and
acknowledges that Dealer is a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of the Bankruptcy Code.  The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is

 

17

--------------------------------------------------------------------------------


 

a “termination value,” “payment amount” or “other transfer obligation” within
the meaning of Section 362 of the Bankruptcy Code and a “settlement payment”
within the meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Dealer is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

(e)                                  Counterparty shall deliver to Dealer (i) an
incumbency certificate, dated as of the Effective Date, of Counterparty in
customary form and (ii) an opinion of counsel (subject to customary
qualifications, assumptions and exceptions), dated as of the Effective Date and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Sections 3(a)(i), 3(a)(ii) and 3(a)(iv) of the Agreement
and Sections 7(a)(vii) and 7(a)(xii) hereof. In addition, in connection with the
entry into or consummation of any Non-US Merger Transaction (as defined below),
Counterparty shall deliver to Dealer an opinion of counsel (subject to customary
qualifications, assumptions and exceptions), dated as of the date of such Non-US
Merger Transaction, with respect to the matters set forth in Sections 3(a)(i),
3(a)(ii), 3(a)(iv) and 3(a)(v) of the Agreement and Sections 7(a)(vii) and
7(a)(xii) of this Confirmation (as if references to (x) “execute” and “deliver”
were each replaced with “assume” and (y) “execution, delivery” and “execution
and delivery” were each replaced with “assumption”).  “Non-US Merger
Transaction” means any Merger Event, reincorporation of Issuer, corporate
inversion of Issuer or similar transaction pursuant to which (x) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia, (y) the Issuer following such Merger Event, reincorporation of
Issuer or corporate inversion of Issuer is organized in a jurisdiction other
than the United States, any State thereof or the District of Columbia or (z) the
Issuer following such Merger Event, reincorporation of Issuer, corporate
inversion of Issuer or similar transaction will not be a corporation.

 

(f)                                   Counterparty understands that
notwithstanding any other relationship between Counterparty and Dealer and its
affiliates, in connection with this Transaction and any other over-the-counter
derivative transactions between Counterparty and Dealer or its affiliates,
Dealer or its affiliates is acting as principal and is not a fiduciary or
advisor in respect of any such transaction, including any entry, exercise,
amendment, unwind or termination thereof.

 

(g)                                  Counterparty represents and warrants that
it has received, read and understands the OTC Options Risk Disclosure Statement
and a copy of the most recent disclosure pamphlet prepared by The Options
Clearing Corporation entitled “Characteristics and Risks of Standardized
Options”.

 

(h)                                 Each party acknowledges and agrees to be
bound by the Conduct Rules of the Financial Industry Regulatory Authority, Inc.
applicable to transactions in options, and further agrees not to violate the
position and exercise limits set forth therein.

 

(i)                                     Counterparty represents and warrants
that the assets used in the Transaction (i) are not assets of any “plan” (as
such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(ii) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

8.  Other Provisions:

 

(a)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Exercise Date or Settlement Date or any other date
of valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Delivery Obligation), if Dealer determines, in its reasonable discretion,
based on the advice of counsel in the case of clause (ii) below, that such
extension or addition is reasonably necessary or appropriate (i) to maintain or
unwind a commercially reasonable Hedge Position in light of existing liquidity
conditions in the cash market, the stock borrow market or other relevant market
(but only if the Calculation Agent determines that there is a material decrease
in liquidity relative to Dealer’s expectations as of the Trade Date) or (ii) to

 

18

--------------------------------------------------------------------------------


 

enable Dealer to effect transactions with respect to Shares or Share Termination
Delivery Units in connection with maintaining or unwinding a commercially
reasonable Hedge Position in a manner that would, if Dealer were Counterparty or
an affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer);
provided that such policies and procedures have been adopted by Dealer in good
faith and are generally applicable in similar situations and applied in a
non-discriminatory manner; provided further that solely with respect to a
postponement pursuant to clause (i) above, no such Exercise Date or Settlement
Date or any other date of valuation or delivery may be postponed or added more
than 40 Exchange Business Days after the original Exercise Date or Settlement
Date or other date of valuation or delivery, as the case may be.

 

(b)                                 Additional Termination Events.

 

(i)                                     The occurrence of (A) an event of
default with respect to Counterparty under the terms of the Convertible
Securities as set forth in Section 6.01 of the Indenture that results in the
Convertible Securities becoming or being declared due and payable pursuant to
the terms of the Indenture, (B) an Amendment Event, or (C) Dealer’s receipt of
notice from Counterparty of an Excluded Conversion Event, in each case, shall
constitute an Additional Termination Event with respect to which the Transaction
is the sole Affected Transaction and Counterparty is the sole Affected Party,
and Dealer shall promptly designate an Early Termination Date pursuant to
Section 6(b) of the Agreement in respect of such Additional Termination Event
and determine the amount payable pursuant to Section 6(e) of the Agreement;
provided that in the case of an Excluded Conversion Event, the Transaction shall
be subject to termination only in respect of a number of Options (the “Affected
Number of Options”), equal to the lesser of (1) the number of Convertible
Securities that cease to be outstanding in connection with or as a result of
such Excluded Conversion Event minus the “Affected Number of Options” (as
defined in the Base Capped Call Transaction Confirmation), if any, that relate
to such Excluded Conversion Event (and, for the purposes of determining whether
any Options under this Confirmation or under the Base Capped Call Transaction
Confirmation will be among the Affected Number of Options hereunder or among the
“Affected Number of Options” under, and as defined in, the Base Capped Call
Transaction Confirmation, the Affected Number of Options shall be allocated
first to the Base Capped Call Transaction Confirmation until all Options
thereunder are exercised or terminated), and (2) the number of Options then
outstanding.  For the avoidance of doubt, in determining the amount payable in
respect of such Affected Transaction pursuant to Section 6 of the Agreement in
connection with an Excluded Conversion Event (such amount, the “Excluded
Conversion Unwind Payment”), the Calculation Agent shall assume (x) that the
relevant Excluded Convertible Securities shall not have been converted and
remain outstanding, (y) in the case of an Induced Conversion, that any
adjustments, agreements, additional payments, deliveries or acquisitions by or
on behalf of Counterparty or any affiliate of Counterparty in connection
therewith had not occurred and (z) that no holders of Convertible Securities
were entitled to receive any additional Shares pursuant to a Fundamental Change
Adjustment, if any. Promptly following the occurrence of an Excluded Conversion
Event, Counterparty shall notify Dealer of (x) such occurrence and (y) the
“Settlement Method” (as defined in the Indenture) (and, if applicable, the
“Specified Dollar Amount” (as defined in the Indenture)) elected (or deemed to
be elected) with respect to the relevant Excluded Convertible Securities (which
notice shall include the representations, warranties and acknowledgments set
forth in Section 2 opposite the caption “Settlement Method Election Provisions”)
(such notice, an “Excluded Conversion Event Notice”). Counterparty shall use
commercially reasonable efforts to provide an Excluded Conversion Event Notice
within five Scheduled Trading Days of the occurrence of an Excluded Conversion
Event and, if such Excluded Conversion Event Notice is made after such five
Scheduled Trading Day period, such Excluded Conversion Event Notice will contain
the following representations, warranties and acknowledgments of Counterparty
each made as of the date of such Excluded Conversion Event Notice:  (1) the
representation and warranty set forth in Section 7(a)(i)(A) of this Confirmation
(as if the reference to the “Trade Date” therein were replaced with a reference
to the date of such Excluded Conversion Event Notice); (2) Counterparty

 

19

--------------------------------------------------------------------------------


 

acknowledges its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act and the rules and
regulations thereunder, in respect of the delivery of such Excluded Conversion
Event Notice; (3) Counterparty is delivering such Excluded Conversion Event
Notice in good faith and not as part of a plan or scheme to evade compliance
with the U.S. federal securities laws; (4) Counterparty is not delivering such
Excluded Conversion Event Notice to create actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) in violation of the
Exchange Act; (5) Counterparty has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction; and (6) Counterparty acknowledges that any transaction that Dealer
makes with respect to the Shares during the commercially reasonable period of
time over which the Market Price (as defined below) is determined shall be made
by Dealer at Dealer’s sole discretion for Dealer’s own account and Counterparty
shall not have, and shall not attempt to exercise, any influence over how, when,
whether or at what price Dealer effects such transactions, including, without
limitation, the prices paid or received by Dealer per Share pursuant to such
transactions, or whether such transactions are made on any securities exchange
or privately.

 

If Counterparty has notified Dealer in the applicable notice of an Excluded
Conversion Event that it has elected to satisfy its conversion obligation in
respect of the related Excluded Convertible Securities entirely in Shares or in
a combination of cash and Shares, then in lieu of paying the Excluded Conversion
Unwind Payment entirely in cash, Dealer shall pay and/or deliver to
Counterparty, on the date such Excluded Conversion Unwind Payment would
otherwise be due (or within a commercially reasonable period of time thereafter,
as determined by Dealer taking into account existing liquidity conditions and
commercially reasonable hedging and hedge unwind activity or settlement activity
in connection with delivery) (A) in the case where Counterparty has elected to
satisfy its conversion obligation in respect of the related Excluded Convertible
Securities entirely in Shares or in a combination of cash and Shares with a
“Specified Dollar Amount” (as defined in the Indenture) equal to or less than
USD1,000, a number of Shares equal to the quotient of (x) the amount of such
Excluded Conversion Unwind Payment divided by (y) a market price per Share
(which market price per Share may, but is not required to, correspond to the
“Daily VWAP” over the “Observation Period” (each as defined in the Indenture),
if applicable, with respect to the Excluded Convertible Securities) (the “Market
Price”) determined by the Calculation Agent over a commercially reasonable
period of time to unwind a commercially reasonable Hedge Position or (B) in the
case where Counterparty has elected to satisfy its conversion obligation in
respect of the related Excluded Convertible Securities in a combination of cash
and Shares with a “Specified Dollar Amount” (as defined in the Indenture)
greater than USD1,000, (x) an amount of cash equal to the lesser of (1) the
amount of such Excluded Conversion Unwind Payment and (2) the product of (I) the
product of the Applicable Percentage and the excess of such “Specified Dollar
Amount” (as defined in the Indenture) over USD1,000 and (II) the Affected Number
of Options and (y) if the amount of such Excluded Conversion Unwind Payment
exceeds the amount of cash calculated pursuant to the immediately preceding
clause (B)(x)(2), a number of Shares equal to the quotient of (x) the amount of
such excess divided by (y) the Market Price determined by the Calculation Agent
over a commercially reasonable period of time to unwind a commercially
reasonable Hedge Position. Notwithstanding anything to the contrary herein, any
payment calculated pursuant to this Section 8(b)(i) in respect of an Excluded
Conversion Event shall be a “Payment Obligation” to which the Share Termination
Alternative provisions of Section 8(c) below apply; provided that, for the
avoidance of doubt, in the case of a payment or delivery pursuant to this
Section 8(b)(i) following an Extraordinary Event, the Calculation Agent shall
adjust the composition of the Shares as appropriate to reflect the composition
of consideration received by holders of Shares in such Extraordinary Event (as
determined in a manner consistent with the provisions opposite the caption
“Share Termination Delivery Unit” below) and the provisions opposite the caption
“Other Applicable Provisions” below shall apply.

 

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a

 

20

--------------------------------------------------------------------------------


 

waiver in respect of any term of the Indenture or the Convertible Securities
governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, absence of a redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
rate, conversion rate adjustment provisions, conversion settlement dates or
conversion conditions), or any term that would require consent of the holders of
not less than 100% of the principal amount of the Convertible Securities to
amend (but excluding, for the avoidance of doubt, any amendment, modification or
supplement described in clause (x) or (y) of the first paragraph of Section 1),
in each case without the prior consent of Dealer.

 

“Excluded Conversion Event” means any conversion of Convertible Securities
(other than Convertible Securities that are Exchanged Securities) with a
“Conversion Date” (as defined in the Indenture) occurring prior to January 15,
2023.

 

“Induced Conversion” means a conversion of any Excluded Convertible Securities
(A) in connection with (x) an adjustment to the Conversion Rate effected by
Counterparty (whether any Discretionary Adjustment or otherwise) that is not
required under the terms of the Indenture or (y) an agreement by Counterparty
with the holder(s) of such Convertible Securities whereby, in the case of either
(x) or (y), the holder(s) of such Convertible Securities receive upon conversion
or pursuant to such agreement, as the case may be, a payment of cash or delivery
of Shares or any other property or item of value that was not required under the
terms of the Indenture or (B) after having been acquired from a holder of
Convertible Securities by or on behalf of Counterparty or any of its affiliates
other than pursuant to a conversion by such Holder and thereafter converted by
or on behalf of Counterparty or any affiliate of Counterparty.

 

(ii) (1)                Promptly following any Repayment Event (as defined
below) (but, in any event, within 5 Scheduled Trading Days following settlement
thereof), Counterparty may notify Dealer of such Repayment Event and the
aggregate principal amount of Convertible Securities subject to such Repayment
Event (the “Repayment Convertible Securities”) (any such notice, a “Repayment
Notice”); provided that any “Repayment Notice” delivered to Dealer pursuant to
the Base Capped Call Transaction Confirmation shall be deemed to be a Repayment
Notice pursuant to this Confirmation and the terms of such Repayment Notice
shall apply, mutatis mutandis, to this Confirmation. The receipt by Dealer from
Counterparty of any Repayment Notice shall constitute an Additional Termination
Event as provided in this Section 8(b)(ii).

 

(2)                                 Upon receipt of any such Repayment Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Repayment Notice (which Exchange Business Day shall be on or as promptly as
reasonably practicable after the related settlement date for the relevant
Repayment Event) as an Early Termination Date with respect to a portion (the
“Repayment Terminated Portion”) of the Transaction consisting of a number of
Options (the “Repayment Options”) equal to the lesser of (A) the number of
Repayment Convertible Securities in denominations of USD1,000 that are subject
to the relevant Repayment Event (and for the purposes of determining whether any
Convertible Securities will be Repayment Convertible Securities hereunder or
under, and as defined in, the Base Capped Call Transaction Confirmation,
Convertible Securities that are subject to a Repayment Event shall be allocated
first to the Base Capped Call Transaction Confirmation until all Options
thereunder are exercised or terminated) and (B) the Number of Options as of the
date Dealer designates such Early Termination Date, and as of such date, the
Number of Options shall be reduced by the number of Repayment Options.

 

(3)                                 Any payment or delivery in respect of such
termination of the Repayment Terminated Portion of the Transaction shall be made
pursuant to Section 6 of the Agreement and, if applicable, Section 8(c) of this
Confirmation.  Counterparty shall be the sole Affected Party with respect to
such Additional Termination Event and the Repayment Terminated Portion of the
Transaction shall be the sole Affected Transaction. “Repayment Event” means that
(i) any Convertible Securities are repurchased by Counterparty or any of its
subsidiaries, (ii) any

 

21

--------------------------------------------------------------------------------


 

Convertible Securities are delivered to Counterparty in exchange for delivery of
any property or assets of Counterparty or any of its subsidiaries (howsoever
described), (iii) any principal of any of the Convertible Securities is repaid
prior to the final maturity date of the Convertible Securities (other than upon
acceleration of the Convertible Securities described in Section 8(b)(i) of the
Confirmation), or (iv) any Convertible Securities are exchanged by or for the
benefit of the “Holders” (as defined in the Indenture) thereof for any other
securities of Counterparty or any of its “Affiliates” (as defined in the
Indenture) (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction; provided that no conversion of
Convertible Securities pursuant to the terms of the Indenture shall constitute a
Repayment Event.  Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of any action
taken by Counterparty in respect of a Repayment Event, including, without
limitation, the delivery of a Repayment Notice.

 

(4)                                 Counterparty acknowledges and agrees that,
except to the extent provided above in this Section 8(b)(ii), all such
Convertible Securities subject to a Repayment Event will be deemed for all
purposes under the Transaction to be permanently extinguished and no longer
outstanding.

 

(c)                                  Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.  If Dealer shall owe
Counterparty any amount pursuant to Section 12.2 of the Equity Definitions or
“Consequences of Merger Events/Tender Offers” above, or Section 12.6, 12.7 or
12.9 of the Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement
(a “Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 noon, New York City time (it being understood and
agreed that if such notice is given after 9:30 a.m., New York City time, the
Calculation Agent may adjust such Payment Obligation in a commercially
reasonable manner to reflect the additional costs and expenses incurred in
connection with maintaining or unwinding a commercially reasonable hedge
position as a result of such notification being given after such time), on the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that Counterparty shall not have the
right to so elect in the event (i) of an Insolvency, a Nationalization or a
Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash, (ii) of an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party or an Extraordinary Event, which Event of
Default, Termination Event or Extraordinary Event resulted from an event or
events within Counterparty’s control or (iii) that Counterparty fails to remake
the representation set forth in Section 7(a)(i)(A) of this Confirmation (as if
the reference to “Trade Date” therein were replaced with a reference to the date
of such election).  Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:                        If applicable, means that
Dealer shall deliver to Counterparty the Share Termination Delivery Property on
the date on which the Payment Obligation would otherwise be due pursuant to
“Consequences of Merger Events/Tender Offers” above or Section 12.2, 12.6, 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date or dates as the Calculation Agent may reasonably
determine (the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

 

Share Termination Delivery

Property:                                                                                                                                             
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional

 

22

--------------------------------------------------------------------------------


 

                                                                                                                                                                                               
portion of the aggregate amount of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price.

 

Share Termination Unit Price:                                The value of
property contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation.

 

Share Termination Delivery Unit:             In the case of a Termination Event,
Event of Default, Delisting or Additional Disruption Event, one Share or, in the
case of an Insolvency, Nationalization or Merger Event, one Share or a unit
consisting of the number or amount of each type of property received by holders
of all or substantially all Shares (determined on a per Share basis and without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization or
Merger Event, as applicable.  If such Insolvency, Nationalization or Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.

 

Failure to
Deliver:                                                                                               
Applicable

 

Other Applicable Provisions:                                       If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.10
and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

 

(d)                                 Disposition of Hedge Shares.  Counterparty
hereby agrees that if, in the good faith reasonable judgment of Dealer based on
the advice of counsel, the Shares (the “Hedge Shares”) acquired by Dealer for
the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the U.S. public market by Dealer without registration under the
Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Counterparty elects clause (i) above but the items referred to therein are not
completed in a timely manner, or if Dealer, in its sole commercially reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 8(d) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of similar size
and type, in form and substance satisfactory to Dealer, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer

 

23

--------------------------------------------------------------------------------


 

of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement of similar size and type); or (iii) purchase the Hedge Shares from
Dealer at the “Daily VWAP” (as defined in the Indenture) on such Exchange
Business Days, and in the amounts, requested by Dealer.  This Section 8(d) shall
survive the termination, expiration or early unwind of the Transaction.

 

(e)                                  Repurchase and Conversion Rate Adjustment
Notices.  Counterparty shall, on any day on which Counterparty effects any
repurchase of Shares or consummates or otherwise engages in any transaction or
event that could reasonably be expected to lead to an increase in the Conversion
Rate (a “Conversion Rate Adjustment Event”), give Dealer a written notice of
such repurchase or Conversion Rate Adjustment Event (a “Repurchase Notice”) on
such day if, following such repurchase or Conversion Rate Adjustment Event, the
Notice Percentage would reasonably be expected to be (i) greater than 4.1% or
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice, and, if such repurchase or Conversion Rate
Adjustment Event, or the intention to effect the same, would constitute material
nonpublic information with respect to Counterparty or the Shares, Counterparty
shall make public disclosure thereof at or prior to delivery of such Repurchase
Notice.  The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares plus the number of
Shares underlying any other call options sold by Dealer to Counterparty and the
denominator of which is the number of Shares outstanding on such day.  In the
event that Counterparty fails to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this Section 8(e) then Counterparty agrees to
indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses
(including losses relating to the Dealer’s commercially reasonable hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages and liabilities (or
actions in respect thereof), joint or several, to which such Indemnified Party
may become subject under applicable securities laws, including without
limitation, Section 16 of the Exchange Act or under any state or federal law,
regulation or regulatory order, relating to or arising out of such failure.  If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability.  In addition, Counterparty will reimburse any Indemnified Party for
all reasonable, out-of-pocket expenses (including reasonable, out-of-pocket
counsel fees and expenses) as they are incurred (after notice to Counterparty)
in connection with the investigation of, preparation for or defense or
settlement of any pending or threatened claim or any action, suit or proceeding
arising therefrom, whether or not such Indemnified Party is a party thereto and
whether or not such claim, action, suit or proceeding is initiated or brought by
or on behalf of Counterparty.  This indemnity shall survive the completion of
the Transaction contemplated by this Confirmation and any assignment and
delegation of the Transaction made pursuant to this Confirmation or the
Agreement shall inure to the benefit of any permitted assignee of Dealer.

 

(f)                                    Transfer and Assignment.  Either party
may transfer or assign any of its rights or obligations under the Transaction
with the prior written consent of the non-transferring party, such consent not
to be unreasonably withheld or delayed; provided that Dealer may transfer or
assign without any consent of Counterparty its rights and obligations hereunder,
in whole or in part, to any affiliate of Dealer (1) that has a long-term issuer
rating that is equal to or better than Dealer’s credit rating at the time of
such transfer or assignment or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer or Dealer’s ultimate parent, as applicable, generally for similar
transactions, by Dealer or Dealer’s ultimate parent; provided further that it
shall be a condition to a transfer or assignment by Dealer without
Counterparty’s consent that (x) as of the date of such transfer or assignment,
and giving effect thereto, Counterparty will not be required (or, as determined
by Dealer in good faith, reasonably expected) to pay the transferee, assignee or
Dealer on any payment date an amount under Section 2(d)(i)(4) of the Agreement
greater than an amount that Counterparty would have been

 

24

--------------------------------------------------------------------------------


 

required to pay to Dealer in the absence of such transfer or assignment and
(y) as of the date of such transfer or assignment, and giving effect thereto,
the transferee or assignee will not be required to withhold or deduct on account
of Tax from any payments under the Agreement or will be required to gross up for
such Tax under Section 2(d)(i)(4) of the Agreement. If at any time at which
(1) the Equity Percentage exceeds 8.0% or (2) Dealer, Dealer Group (as defined
below) or any person whose ownership position would be aggregated with that of
Dealer or Dealer Group (Dealer, Dealer Group or any such person, a “Dealer
Person”) under Section 203 of the Delaware General Corporation Law or other
federal, state or local law, rule, regulation or regulatory order or
organizational documents or contracts of Counterparty applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the minimum number of
Shares that would give rise to reporting, registration, filing or notification
obligations (except for any filings of Form 13F, Schedule 13D or Schedule 13G
under the Exchange Act) or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Restrictions and with respect to which such requirements have not been met or
the relevant approval has not been received minus (y) 1% of the number of Shares
outstanding on the date of determination (either such condition described in
clause (1) or (2), an “Excess Ownership Position”), Dealer, in its discretion,
is unable to effect a transfer or assignment to a third party after its
commercially reasonable efforts on pricing and terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that an Excess Ownership Position no longer exists following such partial
termination.  In the event that Dealer so designates an Early Termination Date
with respect to a portion of the Transaction, a payment or delivery shall be
made pursuant to Section 6 of the Agreement and Section 8(c) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty were the sole Affected Party with respect to such
partial termination, (iii) such portion of the Transaction were the only
Terminated Transaction and (iv) Dealer were the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement and to
determine the amount payable pursuant to Section 6(e) of the Agreement. The
“Equity Percentage” as of any day is the fraction, expressed as a percentage,
(A) the numerator of which is the number of Shares that Dealer and any of its
affiliates subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act and all persons who may
form a “group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
with Dealer (collectively, “Dealer Group”) “beneficially own” (within the
meaning of Section 13 of the Exchange Act) without duplication on such day and
(B) the denominator of which is the number of Shares outstanding on such day. 
In the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by Dealer shall not be considered unreasonable if
such transfer or assignment does not meet the reasonable conditions that Dealer
may impose including, but not limited, to the following conditions:

 

(A)                           With respect to any Transfer Options, Counterparty
shall not be released from its notice and indemnification obligations pursuant
to Section 8(e) or any obligations under Section 2 (regarding Extraordinary
Events) or 8(d) of this Confirmation;

 

(B)                           Prior to the occurrence of a Non-US Merger
Transaction, any Transfer Options shall only be transferred or assigned to a
third party that is a U.S. person (as defined in the Internal Revenue Code of
1986, as amended);

 

(C)                           Such transfer or assignment shall be effected on
terms, including any reasonable undertakings by such third party (including, but
not limited to, undertakings with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty as are requested and
reasonably satisfactory to Dealer;

 

25

--------------------------------------------------------------------------------


 

(D)                           Dealer will not, as a result of such transfer and
assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer
would have been required to pay to Counterparty in the absence of such transfer
and assignment;

 

(E)                            An Event of Default, Potential Event of Default
or Termination Event will not occur as a result of such transfer and assignment;

 

(F)                             Without limiting the generality of clause (B),
Counterparty shall have caused the transferee to make such Payee Tax
Representations and to provide such tax or other documentation as may be
reasonably requested by Dealer to permit Dealer to determine that results
described in clauses (D) and (E) will not occur upon or after such transfer and
assignment; and

 

(G)                           Counterparty shall be responsible for all
reasonable, out-of-pocket costs and expenses, including reasonable counsel fees,
incurred by Dealer in connection with such transfer or assignment.

 

(g)                                  Staggered Settlement. Dealer may, by notice
to Counterparty prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on one or more dates (each, a “Staggered Settlement
Date”) or at two or more times on the Nominal Settlement Date as follows:

 

(i)                                     in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to the Nominal Settlement Date, but not prior to the earlier of the
Conversion Date and the first day of the relevant Cash Settlement Averaging
Period) or delivery times and how it will allocate the Shares it is required to
deliver under “Delivery Obligation” (above) among the Staggered Settlement Dates
or delivery times; and

 

(ii)                                  the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
and delivery times will equal the number of Shares that Dealer would otherwise
be required to deliver on such Nominal Settlement Date.

 

(h)                                 Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(i)              No Netting or Set-off.  The provisions of Section 2(c) of the
Agreement shall not apply to the Transaction. Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party under any other agreement between the parties
hereto, by operation of law or otherwise.

 

(j)            Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that the
obligations of Counterparty under this Confirmation are not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

 

(k)         Early Unwind.  In the event the sale by Counterparty of the Optional
Securities (as defined in the Purchase Agreement) is not consummated pursuant to
the Purchase Agreement for any reason, or Counterparty fails to deliver to
Dealer opinions of counsel as required pursuant to the first sentence of
Section 7(e), in each case by the close of business in New York on the Premium
Payment Date (or such later date as agreed upon by the parties) (the Premium
Payment Date or such later date being the “Early Unwind Date”), the Transaction
shall automatically terminate (the “Early Unwind”) on the Early Unwind Date and
the Transaction and all of the respective rights and obligations of Dealer and
Counterparty hereunder shall be cancelled and terminated.  Following such
cancellation and termination, each party shall

 

26

--------------------------------------------------------------------------------


 

be released and discharged by the other party from, and agrees not to make any
claim against the other party with respect to, any obligations or liabilities of
either party arising out of, and to be performed in connection with, the
Transaction either prior to or after the Early Unwind Date.  Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

(l)          Wall Street Transparency and Accountability Act of 2010.  The
parties hereby agree that none of (v) Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein or the Agreement
(including, but not limited to, rights arising from a Change in Law, a Failure
to Deliver, a Hedging Disruption, an Increased Cost of Hedging, an Excess
Ownership Position or Illegality (as defined in the Agreement)).

 

(m) Payment by Counterparty. In the event that, following the payment of the
Premium hereunder by counterparty, an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default and, as a result, Counterparty owes to Dealer an amount
calculated under Section 6(e) of the Agreement, such amount shall be deemed to
be zero.  For the avoidance of doubt, this Section 8(m) shall not preclude
Dealer from bringing any legal action, suit or proceeding against Counterparty
seeking monetary damages for a breach of this Confirmation or the Agreement or a
misrepresentation made by Counterparty hereunder or thereunder.

 

(n)         Governing Law.  THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS
ARISING IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(o)         Amendment.  This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.

 

(p)         Counterparts.  This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(q)         Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations. 
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

 

(r)            Tax Matters.

 

(i)                                     Withholding Tax imposed on payments to
non-US counterparties under the United States Foreign Account Tax Compliance
Act.  “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the
Agreement, shall not include any withholding tax imposed or collected pursuant
to Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 

27

--------------------------------------------------------------------------------


 

(ii)                                  HIRE Act.  “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any tax
imposed on payments treated as dividends from sources within the United States
under Section 871(m) of the Code or any regulations issued thereunder.

 

(iii)                            Tax Documentation. Counterparty shall provide
to Dealer a valid U.S. Internal Revenue Service Form W-9 or applicable W-8, or
any successor thereto, (i) on or before the date of execution of this
Confirmation, (ii) upon reasonable request of Dealer and (iii) promptly upon
learning that any such tax form previously provided by Counterparty has become
obsolete or incorrect.  Additionally, Counterparty shall, promptly upon request
by Dealer, provide such other tax forms and documents reasonably requested by
Dealer.  Dealer shall provide to Counterparty a valid U.S. Internal Revenue
Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Confirmation, (ii) upon reasonable request of Counterparty and
(iii) promptly upon learning that any such tax form previously provided by
Dealer has become obsolete or incorrect.  Additionally, Dealer shall, promptly
upon request by Counterparty, provide such other tax forms and documents
reasonably requested by Counterparty.

 

(s)           Amendments to Equity Definitions.  The following amendments shall
be made to the Equity Definitions:

 

(i)                                     Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at Dealer’s option, the occurrence of any
of the events specified in Section 5(a)(vii) (1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”;

 

(ii)                                  Solely in respect of adjustments to the
Cap Price, and other than in respect of a Potential Adjustment Event resulting
from any Share combination or consolidation, or subdivision, dividend or
distribution of the relevant Shares, in each case, of the type described in
Section 11.2(e)(i) of the Equity Definitions:  the first sentence of
Section 11.2(c) of the Equity Definitions, prior to clause (A) thereof, is
hereby amended to read as follows: ‘(c) If “Calculation Agent Adjustment” is
specified as the Method of Adjustment in the related Confirmation of a Share
Option Transaction, then following the announcement or occurrence of any
Potential Adjustment Event, the Calculation Agent will determine whether such
Potential Adjustment Event has a material effect on the theoretical value of the
relevant Shares or options on the Shares and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and, the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing
such latter phrase with the words “(and, for the avoidance of doubt, adjustments
may be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)”;

 

(iii)                               solely in respect of adjustments to the Cap
Price, Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “diluting or concentrative” and replacing them with “material” and
adding the phrase “or options on the Shares” at the end of the sentence; and

 

(iv)                              solely in respect of adjustments to the Cap
Price, Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
(x) deleting the words “that may have” and replacing them with “that is within
the control of Issuer or its affiliates or agents and has”, (y) deleting the
words “diluting or concentrative” and replacing them with “material” and
(z) adding the phrase “or options on the Shares” at the end of the sentence.

 

(t)                                    Waiver of Trial by Jury. EACH OF
COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO
TRIAL BY JURY IN

 

28

--------------------------------------------------------------------------------


 

ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF
DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(u)                                 Jurisdiction.  THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN
CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE
LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE
COURTS.

 

(v)                                 Non-US Merger
Transactions.                             If (a) Issuer enters into or
consummates any Non-US Merger Transaction pursuant to which Issuer following
such Non-US Merger Transaction is organized under the laws of a jurisdiction
other than the Islands of Bermuda, the Cayman Islands, Canada, Guernsey, Jersey,
the Republic of Ireland, Luxembourg, the Netherlands, Switzerland, France,
Germany or the United Kingdom or (b) immediately following entry into or
consummation of any Non-US Merger Transaction, either the successor Issuer fails
to assume from Counterparty all of the rights and obligations of Counterparty
hereunder and/or the successor Counterparty following such Non-US Merger
Transaction fails to either (1) repeat in writing to Dealer the representations
and warranties set forth in Sections 3(a)(i), 3(a)(ii), 3(a)(iv) and 3(a)(v) of
the Agreement and Sections 7(a)(vii) and 7(a)(xii) of this Confirmation (as if
references to (i) “execute” and “deliver” were each replaced with “assume” and
(ii) “execution, delivery” and “execution and delivery” were replaced with
“assumption”) or (2) deliver the opinion required by the second sentence of
Section 7(e) of this Confirmation in connection with such Non-US Merger
Transaction, in each case, then such transaction or failure shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall promptly designate an Early Termination Date pursuant to
Section 6(b) of the Agreement in respect of such Additional Termination Event.
If, at any time following the occurrence of any Non-US Merger Transaction,
Dealer reasonably determines in its good faith judgment that (x)(1) such Non-US
Merger Transaction, (2) treating the relevant shares deliverable under such
Non-US Merger Transaction as “Reference Property” (as defined in the Indenture)
and/or (3) Cancellation and Payment not applying to the Transaction with respect
to such Non-US Merger Transaction, in each case of clause (1), (2) or (3), has
had an adverse effect on Dealer’s rights and obligations in respect of the
Transaction and/or its hedging activities in respect of the Transaction or
(y) Dealer would incur an increased (as compared with circumstances existing on
the Trade Date) amount of tax, duty, expense or fee (other than brokerage
commissions with respect to transactions effected on the Exchange and excluding
(I) any de minimis (as determined by the Calculation Agent) increased amount of
tax, duty, expense or fee (it being understood, for the avoidance of doubt, that
any such increased amount that, in the aggregate with all such taxes, duties,
expenses or fees that would be incurred by Dealer, is equal to or greater than
USD50,000 shall not be considered to be de minimis) and (II) any such increased
amount that is incurred solely due to the deterioration of the creditworthiness
of Dealer), to (1) acquire, establish, re-establish, substitute, maintain,
unwind or dispose of any transaction(s) or asset(s) it deems necessary to hedge
the economic risk of entering into and performing its obligations with respect
to the Transaction, or (2) realize, recover or remit the proceeds of any such
transaction(s) or asset(s) (each of the events described in clause (x) and
clause (y) above, a “Non-US Merger Event”), then, in either case, Dealer shall
give prompt notice to Counterparty of such Non-US Merger Event. Concurrently
with delivering such notice, Dealer shall give notice to Counterparty of a
commercially reasonable Price Adjustment that Dealer determines, in its good
faith, commercially reasonable judgment, appropriate to account for the economic
effect on the Transaction of such Non-US Merger Event and provide Counterparty
with supporting documentation for such Price Adjustment (for the avoidance of
doubt, as if Dealer for such purpose were Hedging Party and such supporting
documentation were subject to the provisions set forth under “Hedging Party”
above) (unless Dealer determines in its good faith, commercially reasonable
judgment that no Price Adjustment will produce a commercially reasonably result,
in which case Dealer shall so notify Counterparty). Unless Dealer determines in
its good faith, commercially reasonable judgment that no Price Adjustment will

 

29

--------------------------------------------------------------------------------


 

produce a commercially reasonably result, within five Scheduled Trading Days of
receipt of such notice, Counterparty shall notify Dealer that it elects to
(A) agree to otherwise amend the Transaction to take into account the economic
effect of such Non-US Merger Event or (B) pay Dealer an amount determined by
Dealer (and in respect of which Dealer has provided to Counterparty supporting
documentation (for the avoidance of doubt, as if Dealer for such purpose were
Hedging Party and such supporting documentation were subject to the provisions
set forth under “Hedging Party” above)) that corresponds to such Price
Adjustment (and, in each case, Issuer shall be deemed to have repeated the
representation set forth in Section 7(a)(i)(A) of this Confirmation (as if the
reference to “Trade Date” therein were replaced with a reference to the date of
such election)). If Counterparty fails to give such notice to Dealer of its
election by the end of that fifth Scheduled Trading Day, or if Dealer determines
in its good faith, commercially reasonable judgment that no Price Adjustment
will produce a commercially reasonably result, then such failure or such
determination, as the case may be, shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (1) Counterparty shall be deemed to be the sole Affected
Party, (2) the Transaction shall be the sole Affected Transaction and (3) Dealer
shall promptly designate an Early Termination Date pursuant to Section 6(b) of
the Agreement in respect of such Additional Termination Event. For the avoidance
of doubt, the parties hereto agree and acknowledge that (I) the occurrence of a
Non-US Merger Event shall not preclude the occurrence of one or more additional,
subsequent Non-US Merger Events and (II) if a Non-US Merger Event occurs, Dealer
will determine, in its sole discretion, whether to exercise its rights under the
provisions of this Section 8(v) (which provisions, for the avoidance of doubt,
will not limit the rights and remedies of Dealer and its affiliates under any
other provision of this Confirmation, the Equity Definitions and the Agreement),
it being understood and agreed that any Price Adjustment described in clause
(A) above and/or any payment described in clause (B) above shall be calculated
without duplication in respect of any prior such Price Adjustment and/or
payment.

 

30

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

 

Yours faithfully,

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

By:

/s/ Daniela A. Rouse

 

 

Name: Daniela A. Rouse

 

 

Title: Vice President

 

 

 

 

Agreed and Accepted By:

 

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Graeme Bell

 

 

Name: Graeme Bell

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------